DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MONTAVIOUS SANDERS,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-1974

                           [December 16, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No. 56-2018-CF-
002976-A.

  Jeffrey H. Garland, Esq. of Jeffrey H. Garland, P.A., Fort Pierce, for
appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

FORST, J.

    Appellant Montavious Sanders appeals his conviction for attempted
first-degree murder with a firearm causing great bodily harm. He contends
that his non-inclusion in a bench conference during trial constituted a
denial of due process and that his attorney’s statements during this bench
conference required the trial court to inquire as to whether a conflict of
interest existed between Appellant and his counsel. Finding no support
in the record for Appellant’s arguments, we affirm Appellant’s conviction.

                               Background

   A long-time acquaintance of Appellant was shot in the chest and
identified Appellant as the shooter. Appellant testified in his own defense
at trial and acknowledged his presence at the scene of the shooting.
Nevertheless, he denied being the shooter.           After extensive direct
examination to establish Appellant’s defense, his counsel asked him if
there was anything else that he wanted to tell the jury, explaining that this
was his last opportunity. Appellant then stated:
      I - I did not shoot [the victim]. I believe he has a personal
      vendetta up against me about the issue I just stated about his
      - me and his wife inboxing. I believe that’s why he [sic]
      accusing me. As you see on the video, guys beat him up. I
      did not play no [sic] part in that. He said that I was directly
      in front of him when I shot him. You see when the guy had
      the red beam, he identified me as - I disappeared on the
      screen. [The victim] was still there, how was I in front of him?
      I don’t know. There’s no real evidence –

At this point, the State objected, arguing that Appellant was testifying as
a narrative, rather than in response to counsel’s questions. The trial court
convened a bench conference on the objection, at which the following
exchange took place:

      [DEFENSE COUNSEL]: Judge, we may or may not have come
      to that time where I just ask him if there’s anything else that
      he wants to say because I don’t want to get put in a bind about
      asking questions.

      [THE STATE]: Is it because you’re worried he’s going to commit
      perjury?

      [DEFENSE COUNSEL]: I’m not saying that. I’m just saying
      that –

      [THE STATE]: I think –

      THE COURT: I understand, but it’s also a narrative.

      [DEFENSE COUNSEL]: Okay.

      THE COURT: Sustain the objection as to narrative.

      [DEFENSE COUNSEL]: Okay.

      THE COURT: You pick your questions.

      [DEFENSE COUNSEL]: Yes Judge, thank you.

(Emphasis added).



                                     2
   Appellant was not a party to this bench conference and remained on
the witness stand during the exchange. After the bench conference,
defense counsel asked one final question of Appellant on direct
examination: “So, to sum up, you did not shoot [the victim], he’s got a
vendetta against you?”

   The jury ultimately returned a guilty verdict and, on the basis of the
above-noted bench conference, Appellant has filed this appeal.

                                 Analysis

    The Sixth Amendment guarantees a defendant the right to be present
at any stage of his criminal trial where his presence is critical to its
outcome and would contribute to the fairness of the procedure. Kentucky
v. Stincer, 482 U.S. 730, 745 (1987). “When a defendant is excluded from
a portion of the trial proceeding without objection, the inquiry centers on
whether, in light of the whole record, the fairness of the proceeding was
frustrated by the defendant’s absence.” Muhammad v. State, 782 So. 2d
343, 356 (Fla. 2001). Moreover,

      “A defendant has a constitutional right to be present at all
      ‘crucial stages of his trial where his absence might frustrate
      the fairness of the proceedings.’” Orme v. State, 896 So. 2d
      725, 738 (Fla. 2005) (quoting Garcia v. State, 492 So. 2d 360,
      363 (Fla. 1986)). However, this right “does not confer upon
      the defendant the right to be present at every conference at
      which a matter pertinent to the case is discussed, or even at
      every conference with the trial judge at which a matter relative
      to the case is discussed.” Orme, 896 So. 2d at 738 (quoting
      United States v. Vasquez, 732 F.2d 846, 848 (11th Cir. 1984)).
      Accordingly, this constitutional right “does not extend to
      bench conferences involving purely legal matters” because a
      defendant’s presence at such conferences “would be of no
      assistance to counsel.” Rutherford v. Moore, 774 So. 2d 637,
      647 (Fla. 2000); see also Hardwick v. Dugger, 648 So. 2d 100,
      105 (Fla. 1994) (“[A] defendant has no constitutional right to
      be present at the bench during conferences that involve purely
      legal matters.”).

Morris v. State, 931 So. 2d 821, 832 (Fla. 2006).

   Here, Appellant’s contention that it was error to exclude him from the
bench conference is without merit as the brief bench conference was not
a critical stage of the proceedings in which his absence frustrated the

                                     3
fairness of the proceedings. The bench conference addressed only the form
in which defense counsel could question Appellant—specifically, whether
it was proper to allow Appellant to provide a narrative or whether counsel
was required to ask specific questions to elicit testimony. Because this
was a purely legal matter, Appellant was not required to be present, as his
presence would not have been of any assistance to his counsel. See Morris,
931 So. 2d at 832. “[Appellant] ‘could have provided no useful input’ had
he been present.” Shellito v. State, 121 So. 3d 445, 461 (Fla. 2013) (quoting
Seibert v. State, 64 So. 3d 67, 86 (Fla. 2010)). Further, where no adverse
rulings were made outside of Appellant’s presence, the fairness of
Appellant’s trial was not frustrated by his absence.

   Appellant claims that, at the bench conference, his counsel “had just
said [Appellant] was committing or was about to commit, perjury” while
Appellant “was blissfully unaware that his defense lawyer had thrown him
under the bus.” However, this contention is belied by the transcript of the
bench conference. In response to the prosecutor asking whether defense
counsel was not asking specific questions “because you’re worried
[Appellant’s] going to commit perjury,” defense counsel answered “I’m not
saying that.” The sidebar only involved discussion as to the form in which
defense counsel could present Appellant’s testimony, a “purely legal
matter[].” Rutherford, 774 So. 2d at 647. Thus, Appellant’s constitutional
rights were not violated.

   The right to counsel under the U.S. and Florida Constitutions
encompasses the right to assistance of counsel whose loyalty is not divided
between conflicting interests. Toneatti v. State, 805 So. 2d 112, 114 (Fla.
4th DCA 2002). In order to establish a violation of the Sixth Amendment
guarantee, where no objection was made at trial, it must be shown that an
actual conflict of interest adversely affected an attorney’s performance.
Cuyler v. Sullivan, 446 U.S. 335, 348 (1980).

   The bench conference conversation at issue did not reveal, in any
fashion, a conflict of interest (potential or actual) between Appellant and
his counsel. The court was under no obligation to inquire into whether a
conflict existed between Appellant and his attorney where there was no
indication of any manner of conflict. As discussed above, defense counsel
did not indicate that he was concerned Appellant would commit perjury or
that he otherwise could not represent him. Moreover, the trial transcript
shows that defense counsel extensively questioned Appellant and
vigorously cross-examined the State’s witnesses, attempting to raise
questions about the victim’s credibility.

                                Conclusion

                                     4
    The record does not support either of Appellant’s contentions. For the
most part, Appellant’s trial boiled down to a credibility contest between
Appellant and the victim, with the latter testifying that he was “[a] hundred
percent” certain that it was Appellant who shot him in the chest. Appellant
was provided a conflict-free defense and was not excluded from any aspect
of the trial that he was entitled to attend. Accordingly, we affirm the trial
court’s judgment.

   Affirmed.

MAY and KUNTZ, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     5